*369Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 3, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree (two counts), grand larceny in the fourth degree (two counts), criminal possession of stolen property in the fifth degree (two counts), unlawful imprisonment in the second degree (two counts), attempted assault in the third degree and menacing in the third degree (two counts), and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. Appellant’s course of conduct before, during and after the robbery was inconsistent with that of a mere bystander and established his accessorial liability. Appellant was part of a group that surrounded the victims, who were pushed up against a fence. Appellant remained in very close proximity, showing approval by smiling, while others in the group took money from both victims and punched one victim in the face, whereupon appellant fled with the others, one of whom was in possession of stolen property.
We have considered and rejected appellant’s remaining claims. Concur—Mazzarelli, J.P., Friedman, Marlow and Nardelli, JJ.